Case 1:21-cv-00210-BMC Document 1-1 Filed 01/18/21 Page 1 of 6 PagelD #: 8

EXHIBIT A
eSlubmeta Qarify-BMC Document 1-1 Filed 01/18/21 Page 2 of 6 PagelD #: 9
Departmén nicht Form I-797C, Notice of Action

U.S. Citizenship and Immigration Services

THIS NOTICE DOES NOT GRANT ANY IMMIGRATION STATUS OR BENFFIT.

 

 

 

 

 

 

 

 

 

 

Receipt Number Case Type ,
LIN1890464284 1485 - APPLICATION TO REGISTER PERMANENT RESIDENCE OR
ADJUST STATUS
Received Date Priority Date Applicant A206 302 589
06/08/2018 LIAN, MIN
Notice Date Page Beneficiary A206 302 589
08/21/2018 lof 1 LIAN, MIN
MIN LIAN Notice Type: Transfer Notice
c/o LING LI
LAW OFFICES OF LING LI PC
9 MOTT STREET 301
NEW YORK NY 10013

 

 

We have mailed an official notice about this case (and any relevant documentation) according to the mailing preferences you chose on Form G-28, Notice
of Entry of Appearance as Attorney or Accredited Representative. This is a courtesy copy, not the official notice.

What the Official Notice Said

 

We have completed a preliminary review of the application or petition ("your case") listed above. As part of standard processing, we transferred your
case to the USCIS office listed below that has jurisdiction over your case. That office will notify you in writing when they make a decision on your case or
if they need additional information.

TEXAS SERVICE CENTER, P.O. BOX 851488, Dept. A, Mesquite, TX 751851488

If any of the above information is incorrect or you have any questions about the status of your case, please call the USCIS National Customer
Service Center (NCSC) at 1-800-375-5283 or visit the USCIS website at www.uscis.gov (if you are hearing impaired, the NCSC TDD number is
1-800-767-1833). If you call us, please have your Alien Registration Number (A-Number) and/or the receipt number shown above. The receipt number is a
tracking number for your case and will help with inquiries.

Processing time - Processing times vary by case type. Go to www.uscis.gov to see the current processing times listed by case type and office.

« View your case status on our website's Case Status Online page.

* You can also sign up to receive free emai! updates as we process your case.

* Most of the time your case is pending, the process status will not change. This is because we are working on cases that were filed before your case.
* When we make a decision on your case or if we need something from you, we will notify you by mail and update our systems.

* Ifyou do not receive an initial decision or update from us within our current processing time, contact the NCSC at 1-800-375-5283 or visit our

website at www.uscis.gov.

 

Please see the additional information on the back. You will be notified separately about any other cases you filed.

 

Nebraska Service Center

U.S. CITIZENSHIP & IMMIGRATION SVC
P.O. Box 82521

Lincoln NE 68501-2521

USCIS Contact Center: 1-800-375-5283

 

 

 

 

If this is an interview or biometrics appointment notice, please see the back of this notice for important information. Form I-797C 07/11/14 Y
Case 1:21-cv-00210-BMC Document 1-1 Filed 01/18/21 Page 3 of 6 PagelD #: 10

EXHIBIT B
Case 1:21-cv-00210-BMC Document 1-1 Filed 01/18/21 Page 4 of 6 PagelD #: 11
U.S. Department of Homeland Security

P.O. BOX 851488 - DEPT. A
TEXAS SERVICE CENTER
MESQUITE,TX 75185

U.S. Citizenship and
Immigration Services

 

Thursday, December 17, 2020

MIN LIAN
304 HARBOR RD
STATEN ISLAND NY 10303

Dear Min Lian:

On 12/09/2020, you or the designated representative shown below, contacted us about your case. Some of the key information given
to us at that time was the following:

Person who contacted us: hi, ling

Caller indicated they are: Attomey or Authorized Representative
Attorney Name: LI, LING

Case type: 1485

Filing date: 06/08/2018

Receipt #: LIN-18-904-64284

Referral ID: SR13442001253NSC

Beneficiary (if you filed for someone else): Information not available

Your USCIS Account Number (A-number): AXXXXXXXX

Type of service requested: Outside Normal Processing Times

The status of this service request is:

We have received your service request and researched the status of your case. We have had to perform additional review, and this has
caused a delay in processing time. Your case is currently in line for processing and adjudication. Cases are processed in the order in

which they were received.
We hope this information is helpful to you.

XM1959

We offer many online services and tools to help you find the information you need at www.uscis.gov/tools and my.uscis.gov,
including:

Case Status: Sign up for detailed case updates in myUSCIS: my.uscis.gov/account

Check your current case status: www.uscis.gov/casestatus

Check processing times: www.uscis.gov/processingtimes

Ask about your case: www.uscis.gov/e-request

Schedule an appointment: my.uscis.gov/appointment

Ask our virtual assistant Emma: www.uscis.gov/emma

Address Changes: If you move, please visit www.uscis. gov/addresschange for information on how to update your address. Remember

to update your address for all your receipt numbers.

U.S. CIS - 12-17-2020 11:00 AM CST - LIN-18-904-64284
Case 1:21-cv-00210-BMC Document 1-1 Filed 01/18/21 Page 5 of 6 PagelD #: 12

Official Website of the Department of Homeland Security Espajol (https:/Awww.uscis.gov/es)

Here's how you know v

(https://www.uscis.gov/)

Forms (https:/Avww.uscis.gov/forms)

News (https://www.uscis.gov/news)

Citizenship (https:/Avwww.uscis.gov/citizenship)
Green Card (hittps://www.uscis.gov/green-card)
Laws (https:/Avww.uscis.gov/laws-and-policy)
Tools (https:/Awww.uscis.gov/tools)

Sign In (https://my.uscis.gov/authenticate/saml/init)

Contact Us (https://Awww.uscis.gov/about-us/contact-us)

Multilingual Resources (https://www.uscis.gov/tools/multilingual-resource-center)

USCIS Response to Coronavirus 2019 (COVID-19)
(https:/Avww.uscis.gov/about-us/uscis-response-coronavirus-disease-
2019-covid-19)

Thank you for your request

USCIS will review and process the request.
Expect a reply by December 31, 2020

Your request ID number is SR13442001253NSC

Return to Main Inquiry Page (/e-request/Intro.do} View all USCIS Self Service Online Tools
(http://www.uscis.gov/tools)

ae
hy. Wn

iY
Case 1:21-cv-00210-BMC Document 1-1 Filed 01/18/21 Page 6 of 6 PagelD #: 13

12/9/2020 Citizenship and Immigration Services Ombudsman | Homeland Security

= Official website of the Deparment of Homeland Security

ove U.S. Department of

*

Homeland Security

“in

oN
dan sk}

Thank you for your submission.
Ombudsman's Office Contact Information

Citizenship and Immigration Services Ombudsman
U.S. Department of Homeland Security

Attention: Case Assistance

Mail Stop 0180

Washington, DC 20528-0180

Fax Number: 202-357-0042

If you have questions, but did not provide an email address, please contact our office by email
at cisombudsman@hq.dhs, gov (mailto:cisombudsman@hq.dhs.gov) or by calling us at 1-855-882-
8100 (toll-free) or 202-357-8100 (local). When calling or emailing, please provide the following
reference number: 20201209160427

https://www.dhs.gov/node/40853/done?sid=273707 &token=427309ea9ch3Defea? 8969cedabcia01

4/1
